DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 8,228,740), hereinafter referred to as Joo in view of Gupta et al. (US 10,770,158), hereinafter referred to as Gupta.

Referring to claim 1, Joo teaches, as claimed, a storage device, comprising: a memory device configured to include a plurality of memory blocks including memory cells coupled to a plurality of word lines (i.e.-item 102, see fig. 1); and a memory controller configured to control the memory device (i.e.-item 112, see fig. 1), wherein the memory controller provides a command instructing to store data in memory cells coupled to a selected word line among the plurality of word lines (i.e.-providing a program command, col. 4, lines 8-11), and wherein the memory device, in response to the command, performs a program operation of storing the data in the memory cells coupled to the selected word line, the program operation including a program verify operation (i.e.-executing a program operation and performing a verification operation, col. 2, lines 3-5; 16-19; and 60-62), provides, based on a result of the read operation, one of pass information indicating the program operation passes and fail information indicating the program operation fails to the memory controller (i.e.-determining a pass or failure based on the verify operation, col. 2, lines 42-45).  
However, Joo does not teach performing a read operation of acquiring parts of the data stored after the program verify operation passes.
On the other hand, Gupta discloses reading data programmed in the memory device, when the program verify operation passes (i.e.-continue reading other memory blocks, see fig. 5, steps 508 and 510 and see fig. 4A). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Joo and incorporate the step of reading data programmed in the memory device, when the program verify operation passes, as taught by Gupta. The motivation for doing so would have been to further identify successful programming of other consecutive memory blocks. 

As to claim 2, the modified Joo in view of Gupta teaches the storage device of claim 1, wherein the data includes a plurality of logical pages, and wherein the parts of the data include one logical page among the plurality of logical pages (see Gupta, fig. 4B).

As to claim 3, the modified Joo in view of Gupta teaches the storage device of claim 1, wherein the memory device includes: peripheral circuits configured to perform the program operation and the read operation; and a control logic configured to control the peripheral circuits to perform the read operation after the program operation in response to the command (i.e.-performing consecutive read operation on other memory blocks, see Gupta, fig. 4A).  

As to claim 4, the modified Joo in view of Gupta teaches the storage device of claim 3, wherein the control logic controls the peripheral circuits to compare a total number of fail bits included in the result of the read operation with predetermined counts (see Gupta, fig. 5, step 504), and to provide one of the pass information and the fail information based on comparison of the total number of fail bits with the predetermined counts (see Gupta, fig. 5, step 508).   

As to claim 5, the modified Joo teaches the storage device of claim 4, wherein the peripheral circuits include: an allow bit setting register configured to store information related to the predetermined counts (col. 6, lines 1-3); and a sensing circuit configured to generate the pass information or the fail information (i.e.-pass/fail check unit 114, see fig. 1).

As to claim 6, the modified Joo teaches the storage device of claim 5, wherein the sensing circuit generates the fail information if the total number of fail bits included in the parts of the data exceeds the predetermined counts (col. 4, line 65 to col. 4, line 7).

As to claim 7, the modified Joo teaches the storage device of claim 5, wherein the sensing circuit generates the pass information if the total number of fail bits included in the parts of the data is equal to or less than the predetermined counts (col. 5, line 1-5).

As to claim 8, the modified Joo innately teaches the storage device of claim 2, wherein the memory controller includes a fail information controller configured to control the memory device to change the one logical page among the plurality of logical pages according to a number of times the fail information is received (col. 6, lines 52-55).

As to claim 9, the modified Joo in view of Gupta teaches the storage device of claim 4, wherein the memory controller includes a fail information controller configured to control the memory device to change the predetermined counts according to a number of times the fail information is received (see Gupta, col. 1, lines 28-35).

As to claim 10, the modified Joo teaches the storage device of claim 1, wherein the memory controller includes a bad block processor configured to set a memory block including the memory cells coupled to the selected word line as a bad block (col. 6, lines 52-55). 

As to claim 11, the modified Joo in view of Gupta  teaches the storage device of claim 10, wherein the bad block processor generates bad block information including a physical address of the memory block including the memory cells coupled to the selected word line (see Gupta, col. 14, lines 23-27). 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al. (US 2014/0068384), Luo et al. (US 8,887,011), Iwai et al. (US 2017/0075596), Park (US 10,529,432) and Hiriashi (US 2019/0294368) do teach a memory system configured to program memory blocks and perform read operation, to identify and count fail bits, and compare the count of fail bits with predetermined threshold to verify fail or pass of the programming.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elias Mamo/Primary Examiner, Art Unit 2184